Title: To George Washington from James Nicholson, 6 July 1789
From: Nicholson, James
To: Washington, George



Sir
New York July 6th 1789

I beg leave to offer myself as A Candidate for the Office of Naval Officer or Surveyor of the Customs for the Port of New York and to briefly mention the reasons that may operate in favor of my application.
I was at an early period of Life taught the art of Navigation and Seafaring business, and have for many Years commanded Ships of merchandize from America to most of the Nations of Europe, and been conversant in the Mode of entering and Clearing Vessels and all the various duties of the officers of the Customs of this Country as well as of other Nations, and from the opportunity of observation and experience in that business I flatter myself that I should without difficulty be enabled to discharge the duties of such office in such manner as would gain your approbation and promote the Interest of my Country.
My peculiar situation also impells me tho with reluctance, to trespass upon your time with the relation.
At the commencement of the late War I was called by my Country to the command of the Marine of the United States, which obliged me to relinquish all other business that was necessary for the support of myself and family and submit my fortune and Interest to the fate of War and the Justice of my Country having, I believe with the general approbation of my fellow Citizens passed through the many vicissitudes incident to such a Command, I found myself at the close of the War divested

of property and employment and left with the consolation only that I had faithfully discharged my duty and that the United States would again have occasion for my services, either in the Navy or such other way as would be usefull to the Public and myself.
Enclosed are some Testimonials in my behalf and for further information I beg leave to refer Mr R. Izard, Mr R.H. Lee, Colo. Greyson, Mr Carrol of Carlton, Mr J. Henry, Mr Read, Mr Basset, Mr Robt Morris & Mr Egbert Benson. I am Sir with much respect your most Obedt Humbe Servt &ca

James Nicholson

